DETAILED ACTION
Response to Amendment
This allowance is in response to amendments filed on 11/9/2021. Claims 1, 8, 14-15, and 17-19 have been amended and claims 12-13, 16, and 20 have been canceled.  Amendments to claims have been fully considered.
Applicant’s amendments are sufficient to overcome the previous rejection of claims 8-20 under 35 U.S.C. 101. While the term, “device” is generally interpreted as either hardware or software, similar to terms like apparatus, machine, and system, the amending of the independent claim to at least recite, “base station or ground station”, are elements that are reasonably known to be hardware. The rejection under 35 U.S.C. 101 is hereby withdrawn.
Applicant’s amendments incorporate subject matter into the independent claims that was previously identified as allowable subject matter placing the claims in condition for allowance.

Allowed Claims
Claims 1-11, 14-15, 17-19 are allowed.

Reasons for Allowance 
The following is the Examiner’s statement of reasons for allowance: The closest prior art of record, Shiomoto (U.S. Pat. App. Pub. 2002/0053049 A1), teaches encoding, multiplexing, transmitting, and decoding of data; Murray (U.S. Pat. 10,326,797 B1), teaches encoding using asymmetric encoding packing process; Hocker (U.S. Pat. App. Pub. 2016/0344628 A1), teaches pre-processing based upon VFM and pre-processing based on VM; and Maria (U.S. Pat. App. Pub. 2012/0291124 A1), teaches pre-processing of IPv6 device data. 
However, Shiomoto, Murray, Hocker, and Maria do not anticipate or render obvious the combination set forth in the independent claim 1, recited as “… sending the encoded data through the data transmission channel; and performing, by the receiver device, multiplex-decoding on the encoded data received to obtain restored data, wherein the data transmission channel is implemented by the transmitter device selected from a base station or a ground station; wherein the receiver device comprises a GSM support module, an ITU IMT-2020 support module, a 3GPP-5G support module, and a high availability advanced support kit; and wherein the high availability advanced support kit is capable of performing bandwidth management on the receiver device for 5G eMBB and optimizing a hand- shaking mechanism of 5G communications and base stations.”
And recited in independent claim 8 as, “… a receiver device, communicatively connected to the transmitter device through a data transmission channel, the receiver device comprising a decoding module, wherein the decoding module comprises a multiplex-decoding processor for performing multiplex-decoding on the encoded data received to obtain restored data, a post-processor after data decoding, and a plurality of advanced optimization modules; wherein the advanced optimization module is implemented with a multi-path signal processor for processing time sequence issues of multi-path signals; wherein the post-processor after data decoding includes a decoded data encryptor which is coupled to a local environment info block for storing related information and parameters shared by a decoding/encoding mechanism and a changeable encoding mapping scheme; wherein the data transmission channel is implemented by a device selected from a base station or a ground station; and wherein the device comprises a GSM support module, an ITU IMT-2020 support module, a 3GPP-5G support module and a high availability advanced support kit.”
These limitations are in conjunction with all the other claim limitations which are not specifically recited in the quotes. Thus, for at least the foregoing reasons, the prior art of record neither anticipates nor rendered obvious the present invention as set forth in the independent claims.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons 

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to VANCE M LITTLE whose telephone number is (571) 270-0408. The examiner can normally be reached Monday - Friday 9:30am - 5:30pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jung (Jay) Kim can be reached on (571) 272-3804. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/VANCE M LITTLE/Examiner, Art Unit 2494